Oali-ioon, J.,
delivered the opinion of the court.
A stipulation in the contract for the transmission of a telegram, that the company would not be liable for damages “in any case where the claim is not presented in writing within sixty days after the message is filed with the company for transmission,” is valid and binding. This is precisely so decided in Clement v. Telegraph Co., 77 Miss., 747 (27 South., 603), which is in keeping with the decisions of this court in kindred matters of contract limitations as to express companies; in Southern Express Co. v. Hunnicutt, 54 Miss., 566 (28 Am. Rep., 385); and, as to life insurance companies, in Universal Life Ins. Co. v. Whitehead, 58 Miss., 226 (38 Am. Rep., 322); and in J. D. and Lula G. Bonner v. Mutual Life Ins. Co. (this day delivered), 36 South., 538. Our conclusion makes it unnecessary to give our views of the instructions or as to whether the facts cin the record before us warrant punitive damages.

Affirmed.